DETAILED ACTION
The present application, filed on 12/07/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 12/07/2020.
Claims 1-11 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 102019133406.3, filed on 12/06/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “the internal surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the internal surface”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 7,926,378).
Regarding claim 1, Saito discloses {Figures 2-8} a drag link guide assembly for guiding a drag link {2}, comprising a slide bushing {8} and a housing {64} enclosing the slide bushing, wherein the housing {64} comprises a socket portion {64a (64g, 64i)} into which the slide 
Regarding claim 2, Saito discloses {Figures 4-7} that the outward-pointing structure {8a} is provided, at least in part, on a portion of the slide bushing {8} projecting in an axial direction.
Regarding claim 3, Saito discloses {Figures 2-7} that the outward-pointing structure {8a} comprises multiple radially outward-projecting webs or projections {Figure 7b} and/or the mating structure {64g} comprises at least one depression {64g1, 64g2} in the internal surface {64a} of the housing {64}.
Regarding claim 4, Saito discloses {Figure 2a} that an axial stop {64f} is provided at one end {64g} of the socket portion {64a (64g, 64i)}.
Regarding claim 5, Saito discloses {Figure 2a} that the mating structure {64g} is provided on the axial stop {64f}.
Regarding claim 6, Saito discloses {Figures 2-3; Col. 6, lines 53-67} that the socket portion {64a (64g, 64i)} is of a substantially circular cylindrical formation and has a radially circumferential groove {64g2, 64h} on its inside {64g1}.
Regarding claim 7, Saito discloses {Figures 2-3} that a fixing bush {13}, which fixes the slide bushing {8} in an axial direction inside the socket portion {64a (64g, 64i)}, is accommodated in the socket portion {64a (64g, 64i)}.
Regarding claim 8, Saito discloses {Figures 2-3} that the fixing bush {13} comprises at least one spring lug {Col. 6, line 53 – Col. 7, line 5}, which is provided radially outside, wherein 
Regarding claim 9, Saito discloses {Col. 5, lines 31-36} that an elastic force transmission element {12} is provided between the fixing bush {13} and the slide bushing {8}.
Regarding claim 10, Saito discloses {Figures 1-8} a method for producing a drag link guide assembly for guiding a drag link {2}, comprising the following steps: - provision of a housing {64}, which comprises a socket portion {64a (64g, 64i)}, and - insertion, into the socket portion of the housing, of a slide bushing {8} which comprises a locating area {8d} for the drag link {2} having a substantially circular cylindrical periphery with at least one plane torsional locking face {Figure 2b, 8b}, wherein the slide bushing comprises an outward-pointing structure {8a} which when the slide bushing is inserted interacts with a mating structure {64g} that is provided on the internal surface {64a} of the housing {64}.
Regarding claim 11, Saito discloses {Figures 2-3} that a fixing bush {13}, which presses the slide bushing {8} against an axial stop {64f} provided at the end of the locating area {8d}, is inserted into the socket portion {64a (64g, 64i)}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito (US 2015/0274193) teaches a steering apparatus and bearing member. Mena (US 2002/0085778) teaches an expandable rack bushing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614